Citation Nr: 1532846	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities from February 9, 2010.

2.  Entitlement to a TDIU prior to February 9, 2010.


REPRESENTATION

Appellant represented by:	Robert Lemley, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to September 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified at a hearing before the undersigned.  The Veteran's appointed representative did not appear for the hearing.  The hearing was therefore conducted without the Veteran's representative present.  A transcript of the hearing is associated with the record.

In the below decision, the Board grants entitlement to a TDIU from February 9, 2010.  However, for the reasons discussed in the below Remand, the issue of entitlement to a TDIU prior to February 9, 2010, must be remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Given these separate actions, the Board has recharacterized the claim as listed on the title page.

Following issuance of the statement of the case for the matters on appeal and transfer of the records to the Board, additional evidence was associated with the record.  The additional evidence, which includes rating decisions granting service connection for additional disabilities and granting increased ratings for service-connected disabilities, is relevant to the issues on appeal.  However, given the non-prejudicial actions taken herein, the Board concludes that a remand for issuance of a supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to February 9, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 80 percent on February 9, 2010, the date of the claim for a TDIU, with at least one of the service-connected disabilities being rated at 40 percent disabling; the Veteran's combined rating increased to 90 percent on May 19, 2014, and has remained at 90 percent since that date.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background from February 9, 2010.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met from February 9, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as it relates to the issue decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).


Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in March 2010.  The record shows that the Veteran has obtained a GED, but has no additional training.  See, e.g., Social Security Administration (SSA) records.  He has reported that he last worked in a pallet factory before his active service, and that he attempted to return to that position after his separation from active service, but was unable to continue with such work due to his service-connected disabilities.  Prior to working at the pallet factory, he worked as a cook.  He has indicated that he can no longer perform work as a cook because "the heat and standing up would bother my back and everything, if I stand up for so long."  See, e.g., June 2015 Board hearing transcript.

The issue of entitlement to a TDIU was raised as part and parcel to a claim received on February 9, 2010, for entitlement to increased disability ratings for service-connected posttraumatic stress disorder (PTSD), hypertensive vascular disease, and pulmonary emphysema.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the TDIU claim is considered a component of the Veteran's claim for increased ratings, if granted, the effective date of the TDIU award may be assigned from February 9, 2009, one year prior to the date he filed his claim for increased ratings, provided the evidence of record shows that it was factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation under 38 C.F.R. § 4.16(a) or (b) during that one-year period.  See 38 C.F.R. § 3.400(o)(1), (2).

On February 9, 2009, the earliest date on which a TDIU may be awarded in this case, the Veteran was service-connected for heat exhaustion, rated as noncompensable; hearing loss, rated as noncompensable; hypertension, rated as noncompensable; tinnitus, rated as 10 percent disabling; post-follicular scarring of all extremities, rated as 10 percent disabling; carpal tunnel syndrome of the left hand, rated as 10 percent disabling; emphysema with sleep apnea, rated as 30 percent disabling; and PTSD, rated as 30 percent disabling.  The Veteran's combined disability rating for his service-connected disabilities was 60 percent on February 9, 2009.

Effective July 22, 2009, the Veteran's disability rating for the service-connected carpal tunnel syndrome of the left hand decreased from 10 percent to noncompensable.  However, effective December 29, 2009, the 10 percent rating was restored for that disability.  The Veteran's combined disability rating remained at 60 percent despite the reduction in rating from July 22, 2009, to December 29, 2009.

Effective February 9, 2010, the Veteran's disability rating for the service-connected PTSD increased from 30 percent to 50 percent.  The Veteran's combined disability rating therefore increased to 80 percent effective February 9, 2010.

Effective May 19, 2014, the Veteran was service connected for allergic rhinitis, rated as 10 percent disabling.  In addition, the Veteran's disability rating for the service-connected emphysema with sleep apnea increased from 30 percent to 60 percent and his disability rating for the service-connected carpal tunnel syndrome of the left hand increased from 10 percent to 40 percent.  The Veteran's combined disability rating therefore increased to 90 percent effective May 19, 2014.

Thus, for the period from February 9, 2009, through February 8, 2010, the schedular percentage requirements for a TDIU were not met.  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must first be determined whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to a referral for a determination as to whether he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period from February 9, 2009, through February 8, 2010.  In this case, the rating board did not refer this case for extraschedular consideration.  The issue of whether TDIU is warranted for that period is discussed in the Remand section below.

As for entitlement to TDIU from February 9, 2010, a February 2010 VA psychiatric examiner opined that the Veteran's PTSD produces symptoms that are transient or mild, and cause decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  An April 2010 VA respiratory diseases examiner opined that the Veteran's sleep apnea causes hypersomnolence, his emphysema causes fatigue, and that the two disabilities have a synergistic effect when combined.  A June 2010 VA psychiatric examiner opined that the Veteran's psychiatric symptoms are not severe enough to interfere with occupational and social functioning.  A September 2011 VA respiratory conditions examiner noted that the Veteran reported persistent daytime hypersomnolence, but opined that the Veteran's sleep apnea does not impact his ability to work.

At an October 2011 VA psychiatric examination, the Veteran reported that he lives alone, occasionally visits his mother; and regularly receives visits from his sister.  The Veteran further reported that he stopped going to church due to increased medical problems.  The examiner noted psychiatric symptoms of anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The October 2011 VA examiner opined that the Veteran's psychiatric symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

At a March 2012 VA psychiatric examination, the Veteran reported that, since his last psychiatric examination, he experienced estrangement from his wife, increased financial pressure, conflict with his brother, and a physical altercation with a man.  The examiner noted psychiatric symptoms of chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The March 2012 VA psychiatric examiner opined that the Veteran's psychiatric symptoms are productive of occupational and social impairment with reduced reliability and productivity.  The examiner further opined that the Veteran is most likely able to function consistently in a standard employment setting despite significant challenges posed by symptoms of PTSD.  In addition, the Veteran's PTSD affects, but does not preclude, understanding, recalling, and following instructions; and interacting with coworkers, supervisors, and customers to a reasonable degree.

At a March 2012 VA general medical examination, the Veteran was noted as having a scar from an in-service lung biopsy that was 3.5 cm. by 2.5 cm. and was not painful or unstable.  The March 2012 VA general medical examiner opined that the Veteran's hypertension does not have an impact on his ability to work.  The examiner further opined that the Veteran's heat exhaustion has no effect on his ability to work as long as he stays hydrated.

During a peripheral nerves portion of the March 2012 VA general medical examination, the Veteran reported difficulty gripping objects as well as numbness, burning, and tingling of the fingers for the past three to four years.  The Veteran further reported that he wears wrist splints at night, which provide some relief.  The Veteran indicated that he is right-hand dominant.  On testing, he exhibited mild paresthesia and numbness of the bilateral upper extremities.  He had five-out-of-five strength and intact sensation throughout the bilateral upper extremities.  He had negative Phalen's and Tinel's signs bilaterally.  All of the Veteran's nerves tested as normal bilaterally; he had no complete or incomplete paralysis of any nerve.  The examiner opined that the Veteran's carpal tunnel syndrome of the left hand may affect his ability to grip.

During a pulmonary portion of the March 2012 VA general medical examination; the Veteran completed a pulmonary function test, which showed a FEV-1 of 71 percent predicted post-bronchodilator.  Despite the Veteran's reports that he experienced shortness of breath due to dust at his previous job at a pallet factory, the examiner opined that the Veteran's emphysema has no effect on his ability to work.

At a March 2012 VA scars examination, the Veteran reported two to three episodes of folliculitis per year, and that the episodes tend to happen during warm weather.  On physical examination, the Veteran had hyperpigmented patches on the outer aspect of his bilateral arms and the anterior of his shins ranging from nickel- to half-dollar-sized.  The examiner noted that there was a strong demarcation of the lesions to sun-exposed areas.  Accordingly, the examiner opined that there appears to be a photo component to the disease process.  The Veteran indicated that he continues to blister when he is in the sun and that he believes this prevents him from working because most of his past jobs have been outside.  The examiner provided no opinion as to the likely effect the Veteran's folliculitis has on his ability to work.  The Veteran has indicated that one of the reasons he mostly stays at home is to avoid sun exposure, which exacerbates his service-connected skin condition.

At an April 2012 VA audiological examination, the Veteran had speech discrimination scores of 94 percent bilaterally.  His average puretone threshold for frequencies of 1000 Hertz to 4000 Hertz was 19 decibels in the right ear and 28 decibels in the left ear.  The examiner opined that neither the Veteran's bilateral hearing loss nor his tinnitus has a functional impact on his daily life or ability to work.  The examiner further noted, "Considering the Veteran's mild hearing loss and periodic tinnitus, this Veteran should be able to gain and maintain full employment with little trouble regardless of environment or work setting."

At a January 2015 VA psychological examination, the Veteran reported that he does not like crowds, visits with his mother occasionally, and sees his sister occasionally.  He further reported that he goes to church every Sunday and, although he gets along with others, "I am hard to get along with.  I get agitated.  I am jumpy."  The Veteran reported leisure activities of going out to eat and riding in the car.  His fiancée was also interviewed for the examination.  She reported that the Veteran has mood swings, has sleeping difficulties, and is irritable.  The examiner noted psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a worklike setting.  The examiner opined that the Veteran's psychiatric symptoms are productive of occupational and social impairment with reduced reliability and productivity.

At a January 2015 VA respiratory examination, the Veteran completed a pulmonary function test, which showed a FEV-1 of 55 percent predicted post-bronchodilator.  The examiner opined that the Veteran's respiratory condition has an effect on his ability to work, but did not elaborate as to what effect that may be.

At a January 2015 VA peripheral nerves examination, the Veteran had mild paresthesias and numbness in the bilateral upper extremities.  He had reduced muscle strength of the left wrist both in flexion and extension.  He also had reduced left grip and pinch strength.  He was absent for sensation in his left hand and fingers.  He had positive Phalen's and Tinel's signs in the upper left extremity.  He had severe incomplete paralysis of the left median nerve.  The VA examiner provided no opinion as to the impact the Veteran's service-connected carpal tunnel syndrome of the upper left extremity has on his ability to work.

At a January 2015 VA sleep apnea examination, the Veteran reported that he could not remember the last time he wore his CPAP.  The VA examiner noted that the Veteran was currently "generally disabled" due to ongoing treatment for lung cancer, and opined, "It is not possible to tell if he has any [symptoms] from the [obstructive sleep apnea] alone."  The examiner also opined that the Veteran's sleep apnea does not impact his ability to work.

The SSA records show that the Veteran was found to be disabled for SSA purposes from September 1, 2004.  Specifically, in a September 2007 decision, a SSA administrative law judge (ALJ) found that the Veteran had severe impairments of spot on lung, sleep-related breathing disorders, heat stroke residuals, carpal tunnel syndrome, major depression, panic disorder, and PTSD.  The ALJ further found that, due to those severe impairments, the Veteran would be unable to perform even sedentary work on a sustained basis for eight hours per day and forty hours per week.  The ALJ concluded that, considering the Veteran's age, education, work experience, and residual functional capacity, he would be unable to perform any past relevant work, and there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.

In summary, the record shows that the Veteran has the equivalent of a high school education, has a history of working physical jobs that involve prolonged standing and exposure to pulmonary irritants, and most recently worked at a pallet factory.  He left that position prior to entering active service in 2003, and was unable to return to the position after his separation from active service in 2004 due to dust, noise, and difficulties with psychiatric symptoms.  He has not worked since that time, and he has been found disabled for SSA purposes since September 1, 2004, due at least in part to the functional limitations of his service-connected disabilities.  As for the Veteran's PTSD, the Veteran has reported limited social interactions, including occasional visits with his mother and sister and attending church on Sundays.  VA examiners have indicated that the Veteran has psychiatric symptoms of flattened affect, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a worklike setting.  The March 2012 VA psychiatric examiner opined that the Veteran is most likely able to function consistently in a standard employment setting despite significant challenges posed by symptoms of PTSD, and that the PTSD affects, but does not preclude, understanding, recalling, and following instructions; and interacting with coworkers, supervisors, and customers to a reasonable degree.

As for the Veteran's physical service-connected disabilities, the April 2012 VA audiological examiner opined that the Veteran's mild hearing loss and periodic tinnitus would not prevent the Veteran from gaining and maintaining full employment with little trouble.  The March 2012 VA general medical examiner opined that the Veteran's hypertension and heat exhaustion do not have an impact on his ability to work.  The March 2012 VA scars examiner opined that there appears to be a photo component of the Veteran's service-connected scar disability, and the Veteran has reported that the condition tends to worsen with sun exposure.  Although the September 2011 VA respiratory examiner, the March 2012 VA general medical examiner, and the January 2015 VA sleep apnea examiner opined that the Veteran's service-connected emphysema and sleep apnea have no effect on his ability to work, the April 2010 VA respiratory disease examiner opined that the emphysema causes fatigue and the sleep apnea causes hypersomnolence.  In addition, the Veteran has indicated that his emphysema is exacerbated by exposure to dust.  In relation to the service-connected carpal tunnel syndrome of the left hand, the Veteran has reported symptoms of numbness, burning, tingling, and difficulty gripping objects.  Objective testing in March 2012 revealed mild paresthesia and numbness.  Objective testing in January 2015 revealing not only mild paresthesia and numbness, but also reduced muscle, grip, and pinch strength; reduced sensation; and severe incomplete paralysis of the left median nerve.

Thus, the medical evidence of record is clear in showing that the Veteran has psychiatric limitations due to his service-connected PTSD and physical limitations due to his service-connected post-follicular scarring of all extremities, emphysema with sleep apnea, and carpal tunnel syndrome of the left hand.  The March 2012 VA psychiatric examiner's opinion is probative evidence that the Veteran's PTSD limits the Veteran's ability to perform complex tasks, to concentrate, and to engage in social interaction with coworkers, supervisors, and the general public.  The March 2012 VA scars examiner's opinion that the Veteran's service-connected scarring has a photo component and the Veteran's competent and credible statements that the condition worsens with sun exposure are probative evidence that the service-connected scarring limits his ability to be exposed to sunlight.  The April 2010 VA respiratory disease examiner's opinion and the Veteran's competent and credible statements are probative evidence that the service-connected emphysema with sleep apnea causes fatigue and hypersomnolence, which would limit the Veteran's ability to perform physical work and to work around hazards, and prevents him from working in environments with dust and other pulmonary irritants.  Finally, the objective peripheral nerves testing conducted on the Veteran's left upper extremity in March 2012 and January 2015 is probative evidence that the Veteran would have difficulty in using his nondominant left upper extremity for fine and gross manipulation due to the service-connected carpal tunnel syndrome.

Accordingly, the Veteran would be able to perform only relatively simple work that does not require sustained concentration.  Furthermore, the evidence shows that the Veteran's psychiatric symptoms limit his ability to interact with others.  In essence, based on the probative evidence of record, the Veteran would be able to secure and follow relatively simple, light or sedentary work that does not require frequent gross or fine manipulation with both upper extremities; that is performed in an environment free of dust, other pulmonary irritants, and direct sunlight; and where social interaction is limited.

The Veteran has a limited vocational profile in terms of background, education, skills, and work history.  He has not worked since 2004 due at least in part to his service-connected disabilities.  He was found disabled for SSA purposes beginning September 2004 due at least in part to his service-connected disabilities.  He has limited physical capacity due to the service-connected emphysema with sleep apnea and carpal tunnel syndrome of the left hand.  His psychiatric symptoms limit his ability to engage in social interaction and to maintain concentration.  Such limitations would preclude him from performing his prior work in a factory and as a cook.

Considering the Veteran's background and education, his skills and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is precluded from securing or following a substantially gainful occupation.  The Board finds that the medical opinions finding that the Veteran has functional limitations due to his service-connected disabilities are substantiated by the Veteran's hearing testimony and the medical evidence of record, and are therefore probative on the matter.  The Board further finds that the medical opinions finding that the Veteran's service-connected psychiatric disability, emphysema, sleep apnea, skin condition, and carpal tunnel syndrome of the left hand do not limit the Veteran's ability to work are outweighed by the other evidence of record.  Although the individual VA opinions discussed above do not show that any one service-connected disability prevents the Veteran from securing or following a substantially gainful occupation, the limitations opined and demonstrated by the probative evidence of record, in combination, prevent the Veteran from securing or following a substantial gainful occupation.

In view of the foregoing, the Board concludes that the probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from February 9, 2010, the date on which he first met the percentage requirements for a TDIU under 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is granted from February 9, 2010.


REMAND

As noted above, the schedular criteria for entitlement to a TDIU were not met in this case prior to February 9, 2010.  However, it is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), and may only refer the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, a February 2009 VA PTSD examiner opined that the Veteran's social and occupational functioning is severely impaired and he suffers daily from a high level of subjective distress.  The Veteran reported to an April 2009 VA hypertension examiner that his emphysema precludes him from prolonged standing and walking, and from spending time in dusty environments.  The Veteran told a May 2009 VA audiological examiner that his hearing loss leads to difficulty communicating at work, and that he must look at a person's face to understand what they are saying.  The May 2009 VA examiner opined that the Veteran's service-connected hearing loss and tinnitus have "significant effects" on his ability to work.  In addition, the Veteran reported to a July 2009 VA peripheral nerves examiner that his carpal tunnel syndrome severely impacts his ability to drive, and causes numbness and decreased grip strength.

Based upon the above evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU prior to February 9, 2010.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, with the Veteran's assistance, all outstanding records from his previous employers, including any medical records and/or administrative decisions, relevant to the issue being remanded.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.
 
2.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis prior to February 9, 2010. 

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).
 
3.  After completing the above development and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to February 9, 2010.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


